CONCURRING OPINION UPON DENIAL OF REHEARING  September 30, 1998 Sam Bird, Judge, concurring. I write for the purpose of expressing my agreement with the reasoning of the majority opinion handed down on May 27, 1998, by which this case was reversed and dismissed, and with the court’s decision to deny the State’s petition for rehearing. The dissenting opinion suggests that this case should be affirmed by resorting to the remedy fashioned by the supreme court in Hoffman v. State, 289 Ark. 184, 711 S.W.2d 151 (1986). As observed by the dissent, in Hoffman the supreme court reviewed a revocation hearing that involved a defendant who had been given an “advisory sentence” that was clearly illegal, having been abolished with the adoption of the new criminal code. However, as also noted by the dissent, the defendant in Hoffman did not challenge the illegality of the sentence. As the supreme court noted, “the sentence was not objected to below or made a subject matter of this appeal.” In fact, in Hoffman the appellant merely challenged the sufficiency of the sentence,” but did not argue that the “advisory sentence” was illegal. Thus, in Hoffman, the supreme court was in the unique position of having to decide whether there was sufficient evidence to support the revocation of an illegal “advisory sentence” that the appellant had not challenged, either in the trial court or on appeal. Obviously, the supreme court could not have found the evidence to be sufficient to support appellant’s revocation and then have affirmed the imposition of the trial court’s illegal sentence. The court’s solution was to “view the court’s findings as though it intended to sentence the appellant to seven years, which was suspended conditioned upon payment of restitution.” Unlike the appellant in Hoffman, the appellant in the case at bar has specifically challenged the illegality of his sentence, and this court does not have the luxury of overlooking it and creating a fictional legal sentence that can then be imposed if the evidence is sufficient to support its revocation. Unlike the court in Hoffman, the illegality of appellant’s sentence in the case at bar cannot be passed off as “the proper subject for a petition for Rule 37.” Contrary to the dissent’s suggestion, there is nothing in the language of the Hoffman case that requires us to assume that, because the trial court imposed an illegal sentence, it intended for the sentence to be legal. That procedure was adopted by the supreme court, in Hoffman only because the appellant had not raised the issue. The court in Hoffman even intimated that the sentence might be subject to a successful challenge by way of a Rule 37 petition. Finally, I believe that the dissent’s reliance on Bangs v. State, 310 Ark. 235, 835 S.W.2d 294 (1992), is erroneous. In the first place, the portion of Bangs that is quoted in the dissenting opinion is dictum. Bangs was affirmed upon the court’s finding that the appellant was not prejudiced by his illegal sentence, not because the sentence was not illegal. Secondly, Bangs stands only for the proposition that a petition to revoke will not be dismissed on appeal, with the result that appellant is released from prison, where appellant was revoked for the violation of several conditions of his probation, when only one of the conditions was illegal. While the court in Bangs did say, as noted by the dissent, that an appellant cannot be allowed “to benefit from his failure to seek the appropriate remedy” in the trial court, this statement was made only as a predicate to its conclusion that the appropriate remedy in that case was to modify the judgment of the trial court, just as the trial court could have done, by modifying the illegal condition of probation, rather than to dismiss the State’s revocation petition altogether.